

	

		II

		109th CONGRESS

		1st Session

		S. 35

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Conrad introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to extend the

		  credit for production of electricity from wind.

	

	

		1.Extension of credit for

			 production of electricity from wind

			(a)In

			 generalParagraph (1) of section 45(d) of the Internal Revenue

			 Code of 1986 (relating to wind facility) is amended by striking January

			 1, 2006 and inserting January 1, 2011.

			(b)Effective

			 dateThe amendment made by this section shall apply to

			 electricity produced and sold after the date of the enactment of this Act, in

			 taxable years ending after such date.

			

